 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       THE HUMAN RIGHTS DEFENSE
       CENTER, et al.,
 8
                            Plaintiffs,
 9
                                                      C18-1141 TSZ
           v.
10
                                                      MINUTE ORDER
       U.S. DEPARTMENT OF HOMELAND
11     SECURITY, et al.,
12                          Defendants.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:

           (1)    The deadline for the parties to submit a Joint Status Report is EXTENDED
15
     from January 22, 2019, to March 1, 2019.
16          (2)   Defendants’ motion for stay, docket no. 14, is STRICKEN as moot.
17          (3)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 22nd day of January, 2019.
19

20                                                   William M. McCool
                                                     Clerk
21
                                                     s/Karen Dews
22                                                   Deputy Clerk

23

     MINUTE ORDER - 1
